Title: To George Washington from “A Friend to the People,” 28 July 1795
From: “A Friend to the People”
To: Washington, George


          
            Sir,
            Baltimore July 28th 1795.
          
          There has been a meeting in this town, for the unmeaning purpose of attempting to shake your opinion, on the subject of our late negociation. I deem it not improper to notice, that the men appointed, as actors, to shape the resolutions, are composed of that order in society, who are Confessedly unqualified, for want of information, to examine the subject on which they judged with such hasty decision. all of them indeed being men incapable, of giving the shadow of support, to any national question that may be agitated.
          
            A Friend to the People
          
        